DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 9/30/22. 
There are a total of 20 claims pending in this application; of the original 20 claims, claims 1, 3-4, 7-8, 11-12 14-15 and 17-18 have been amended; no claims have been canceled; no claims have been added.

Claim Objections
Claim 18 is objected to because of the following informalities:
There is an antecedent basis issue with “the semiconductor device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodavalla et al. (US 20080092001).

	As to claims 1, 7 and 14 (using claim 1 as exemplary), Kodavalla teaches:

a first configurable integrated circuit (IC), (Fig 3 element FPGA1) comprising a first programmable fabric, (it is well known in the art that FPGAs have a programmable interconnect (fabric)) first time division multiplexers (TDMs), (Fig 3 element FPGA1 MUX (TDM)) and first IO blocks (Fig 3 element FPGA1 I/O),

a second configurable IC, (Fig 3 element FPGA2) comprising a second programmable fabric (it is well known in the art that FPGAs have a programmable interconnect (fabric)), and second IO blocks (Fig 3 element FPGA2 I/O), 

wherein one of the first TDMs is configurable to time multiplex first signals from the first programmable fabric to one of the first IO blocks and one of the second TDMs is configurable to time demultiplex the first signals received from one of the second IO blocks into the second programmable fabric, and wherein the one of the second TDMs is configurable to time multiplex second signals from the second programmable fabric to the one of the second IO blocks and the one of the first TDMs is configurable to time demultiplex the second signals received from the one of the first IO blocks into the first programmable fabric. (Fig 3 see mux/demux elements that connect to FPGA I/Os and [0035], [0042] and [0063] while the mux/demux blocks shown are drawn as separate blocks, the examiner would like to point that integrating separate parts into one part (mux/demux into one block) is not a patentably distinct feature per - In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958) one of ordinary skill in the art would be motivated to do so to achieve even higher effective I/O)

As to claims 3, 11 and 17 (using claim 3 as exemplary) Kodavalla teaches:

wherein first wires are coupled to the one of the first TDMs and are not coupled to a second one of the first TDMs, and second wires are coupled to the one of the second TDMs and are not coupled to a second one of the second TDMs (Fig 3 see inputs to Elements MUX (TDM) – wires (inputs) are shown connected to the MUX not connected to another TDM)

Claims 2, 6, 9-10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodavalla et al. (US 20080092001) in view of Lee et al. (US 7084664).

	As to claims 2, 10, and 16 (using claim 2 as exemplary), Kodavalla teaches all of the limitations of claims 1, 7 and 14 as above. Kodavalla doesn’t explicitly teach: “wherein the first TDMs are not formed in the first programmable fabric and the second TDMs are not formed in the second programmable fabric.” Lee teaches: 

wherein the first TDMs are not formed in the first programmable fabric and the second TDMs are not formed in the second programmable fabric. (col 12 lines 47-59 teaches implementing TDMs as hardwired circuitry when the chip also contains reconfigurable logic – which TDMs are formed in/outside the programmable fabric is a design choice)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kodavalla and Lee. The motivation would have been to increase performance by implementing hardwired TDMs.

	As to claims 6, 9 and 20 (using claim 9 as exemplary) Kodavalla teaches all of the limitations of claims 1, 7 and 14 as above. Kodavalla doesn’t explicitly teach: “wherein the first TDMs are hardwired outside of the first programmable fabric, and wherein second TDMs are hardwired outside of the second programmable fabric.”  Lee teaches:

wherein the first TDMs are hardwired outside of the first programmable fabric, and wherein second TDMs are hardwired outside of the second programmable fabric. (col 12 lines 47-59 teaches implementing TDMs as hardwired circuitry when the chip also contains reconfigurable logic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kodavalla and Lee. The motivation would have been to increase performance by implementing hardwired TDMs.

Claims 4-5, 8, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodavalla et al. (US 20080092001) in view of Zhang (US 20150102483).

	As to claims 4, 12 and 18 (using claim 4 as exemplary), Kodavalla teaches all of the limitations of claims 1, 7 and 14 as above. Kodavalla doesn’t explicitly teach: “wherein the semiconductor device comprises an interconnect bridge and the first and second IO blocks are coupled in a one-to-one manner via the interconnect bridge.” Zhang teaches:

wherein the semiconductor device comprises an interconnect bridge and the first and second IO blocks are coupled in a one-to-one manner via the interconnect bridge. ([Fig 1 elements 101, 102 and 120 and [0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kodavalla and Zhang. The motivation would have been to utilize a well-known, high performance and reduced area/power technique to connect the IC die in a multi-chip package (see paragraph 4).

As to claims 5, 13 and 19 (using claim 5 as exemplary), Zhang teaches:

wherein the first configurable IC comprises n first IO elements and each of the first IO blocks is coupled to one of the first IO elements, the second configurable IC comprises n second IO elements and each of the second IO blocks is coupled to one of the second IO elements, and the interconnect bridge couples the first and second IO elements in a one-to-one manner. ([Fig 1 elements 128 and [0017], and [0025] teaches coupling the two FPGAs together. It would be obvious that it would be in a 1-1 manner since the output of the TDM drives the input of the DEMUX in figure 3 of Kodavalla)

As to claims 8 and 15 (using claim 8 as exemplary), Kodavalla teaches all of the limitations of claims 7 and 14 as above. Kodavalla doesn’t explicitly teach: “wherein the first and second IO blocks are coupled in a one-to-one manner” Zhang teaches:

wherein the first and second IO blocks are coupled in a one-to-one manner. ([Fig 1 elements 120, 121, 128, 130 and [0017], and [0025] teaches coupling the two FPGAs together including using the package substrate to accomplish connections. It would be obvious that it would be in a 1-1 manner since the output of the TDM drives the input of the DEMUX in figure 3 of Kodavalla)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kodavalla and Zhang. The motivation would have been to utilize a well-known, high performance and reduced area/power technique to connect the IC die in a multi-chip package (see paragraph 4).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 7-8) with regard to the independent claim(s) 1, 7 and 14 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature - a single mux unit that functions as both a multiplexer and demultiplexer; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The reference does show separate mux and demux blocks in the figures but the examiner would like to point out that that integrating separate parts into one part (mux/demux into one block) is not a patentably distinct feature per - In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958)) 
Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181